Citation Nr: 1630065	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In his October 2008 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board.  He withdrew that request in a May 2010 correspondence.  

This case was before the Board in August 2010, when it was remanded for additional development.  The case was returned to the Board in September 2014, at which time the Board denied service connection for a psychiatric disorder to include PTSD, traumatic brain injury (TBI), migraine headaches, residuals of a left eye injury and residuals of a concussion.  He appealed that Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a joint motion for remand of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision, and remanded the matter to the Board for action consistent with the terms of the joint motion.  

In a May 2016 rating decision, the agency of original jurisdiction (AOJ) granted service connection for TBI with vertigo and posttraumatic headaches.  Consequently, the only issues left before the Board at this time are the left eye and psychiatric claims.  

The issue of service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

FINDINGS OF FACT

The Veteran currently has left eye residuals as a result of an October 1970 inservice injury.  


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a left eye injury have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran currently has left eye pain and watering of the eye.  service treatment records document a concussion injury during a boxing match in October 1970; at that time, he had anisocoria, with his left pupil larger than the right pupil.  VA treatment records generally demonstrate that the Veteran was glaucoma suspect and had left eye pain of an uncertain origin.  He also was noted as having a rule-out dry eyes diagnosis.  The Veteran underwent a VA eye examination in October 2007, at which time he reported eye pain, left worse than right, started after being hit in the head during a boxing match in boot camp; he reported his pain was getting worse over the last six months and that his left eyelid was droopy.  He reported his eye pain occurred three times a month and lasted for hours to a few days.  The examiner noted the October 1970 service treatment record, as discussed above.  After ocular examination, the examiner diagnosed the Veteran as glaucoma suspect and with eye pain.  The examiner further concluded as follows:

From the injury mechanism and report review in the c[laims] file, it sounds like Veteran had a traumatic iritis.  This usually does not result in chronic pain.  However, he also may have had an orbital fracture resulting in subtile injury to CN [cranial nerve] III.  This would explain his pupillary abnormality, ptosis and problems focusing.  He could also have sustained some optic nerve injury resulting in optic atrophy masquerading as optic disc cupping.  An old fracture could also explain some chronic pain.  His symptoms are likely as not related to the injury, however I am resorting to some speculation without the benefit of a visual field, color vision test, and an orbital CT scan. . . . [I]t is my opinion the optic disc cupping is due to the injury.

In a May 2008 addendum, the examiner clarified as follows:

CT scan [in December 2007] was reviewed and was negative for old orbital fracture.  Without fracture, the degree of injury is inconsistent with the pain the Veteran is experiencing now.  Also, one would expect a decrease, not an increase, in symptoms this remote from the injury.  Taking these facts into account, it is my opinion that the eye pain and the optic disc abnormalities are less likely as not related to the incident in boot camp.  The opinion is subject to change with new information clarifying the etiology of the eye pain.  

Based on the foregoing evidence, the Board finds that service connection for residuals of a left eye injury is warranted.  

Although the VA examiner noted in the May 2008 addendum that the Veteran did not have evidence of an orbital fracture, the examiner left unaltered the statement that the Veteran could have a neurological abnormality as a result of his in-service injury.  The examiner's statements taken together with the Veteran's reports of symptoms since service and the recent finding that he has residuals of a TBI resulting from being struck in the left eye during a boxing match lead the Board to find the evidence in equipoise as to a nexus between the Veteran's current left eye symptoms and the injury during a boxing match in October 1970.  

Resolving reasonable doubt as the Board must, service connection is warranted for the Veteran's current left eye symptoms.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a left eye injury is granted.  


REMAND

Respecting the psychiatric disorder, the December 2015 joint motion indicated that the March 2014 VA psychiatric examination was inadequate.  In that examination, the examiner indicated that the Veteran did not have a current psychiatric disability under the DSM-V.  The Joint Motion for Remand noted that the Board correctly indicated in its decision that the DSM-IV was applicable during that period of time.  Given that the March 2014 examiner only contemplated the criterion under the DSM-V during that examination, the Parties have agreed that examination is inadequate as the examiner should have also considered the criterion for a diagnosis under the DSM-IV.  

Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination in which the examiner considers whether a diagnosis of a psychiatric disorder under both the DSM-IV and DSM-V is appropriate in this case.  

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Sacramento VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, to include PTSD, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD.  If PTSD is diagnosed, identify the stressors upon which the diagnosis of PTSD is made.

The examiner must consider and explain whether any psychiatric diagnosis is appropriate under either the DSM-IV or the DSM-V.  

For each psychiatric disorder diagnosed, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such psychiatric disorder began during the Veteran's active service or was caused by his active service.  

The examiner should address the Veteran's lay statements and contentions, as well as any statements with respect to onset of symptomatology and any continuity of symptomatology since discharge or since onset of symptomatology.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, readjudicate the claim of service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


